Case 19-03671 Document 1-4 Filed in TXSB on 11/12/19 Page 1of9

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

Xx
COLONIAL FUNDING NETWORK, INC. as servicing

provider for YELLOW STONE CAPITAL and
TRUST CAPITAL FUNDING,
Plaintiff,

- against-

SAMMYS GRILL, LLC d/b/a STADIA BAR and GRILL,

STADIA BAR & GRILL LICENSING CO, LLC d/b/a
STADIA SPORTS GRILL,
SAMMY’S GRILL LLC 2 d/b/a
SAMMY’S SPORTS GRILL 2,
SAMMY’S GRILL LLC 3 d/b/a
SAMMY’S SPORTS GRILL 3,
SAMMY’S GRILL LLC 4 d/b/a
SAMMY’S SPORTS GRILL 4,
SAMMY’S GRILL LLC 5 d/b/a
SAMMY’S SPORTS GRILL 5, and
SAMUEL VELA (a/k/a SAMMY VELA)
Defendant.

 

= x

Index No.: 653963/2018

Date filed: August 9, 2018

NOTICE OF ENTRY

Plaintiff's Place of Business:
120 West 45" Street, 4" Floor
New York, New York 10036

Plaintiff designates New York County
as the place of trial. Venue is based
upon Plaintiff's place of business and
pursuant to Agreement.

PLEASE TAKE NOTICE that the within is a true copy of an Judgment duly made and
entered on the within-entitled action, and filed in the office of the Clerk of the Supreme Court of
the State of New York, County of New York, on the 22" day of April 2019.

DATED: April 22, 2019
New York, New York

Holly S. Falkowitz, Esq.

s/Holly §. Falkowitz
Attorney for Plaintiff

120 West 45" Street, 4" Floor
New York, New York 10036
Tel: (212) 354-1400

Fax: (800) 581-3615
Case 19-03671 Document 1-4 Filed in TXSB on 11/12/19 Page 2 of 9

To:

Sammzys Grill, LLC d/b/a
Stadia Bar and Grill

22762 Westheimer PK Y #400
Katy, TX 77450

Sammy’s Grill LLC 2
Sammy’s Sports Grill 2

9550 Spring Green Blvd, ste 400
Katy, TX 77494

Sammy’s Grill LLC 4
Sammy’s Sports Grill 4
1027 Sawdust Road
Spring, TX 77380

Samuel Vela a/k/a
Sammy Vela

9903 Cinco Ridge Drive
Katy, TX 77494

Stadia Bar & Grill Licensing CO, LLC d/b/a
STADIA SPORTS GRILL

22762 Westheimer PKY #400

Katy, TX 77450

Sammy’s Grill LLC 3
Sammy’s Sports Grill 3
7035 W. Grand Parkway #99
Richmond, TX 77406

Sammy’s Grill LLC 5
Sammy’s Sports Grill 5
3555 Rayford Road, Suite 100
Spring, TX 77380
03671 Document 1-4 Filed in TXSB on 11/12/19 Page 3 of 9

NYSCEF DOC. NO. 35

PILED: NEW YORK “COUNTY CLERK 04/22/2019 11:18 AM

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

x

COLONIAL FUNDING NETWORK, INC. as servicing
provider for YELLOW STONE CAPITAL and
TRUST CAPITAL FUNDING,

Plaintiff, -
~ against- cs

SAMMYS GRILL, LLC d/b/a STADIA BAR and GRILL,
STADIA BAR & GRILL LICENSING CO, LLC d/b/a
_ STADIA SPORTS GRILL,
SAMMY’S GRILL LLC 2 d/b/a
SAMMY’S SPORTS GRILL 2,
SAMMY’S GRILL LLC 3 d/b/a
SAMMY’S SPORTS GRILL 3,
SAMMY’S GRILL LLC 4 d/b/a
SAMMY’S SPORTS GRILL 4,
SAMMY’S GRILL LLC 5 d/b/a
SAMMY’S SPORTS GRILL 5, and
SAMUEL VELA (a/k/a SAMMY VELA)
Defendant.

 

INDEX NO. 653963/2018
RECEIVED NYSCEF: 04/22/2019

Index No.: 653963/2018

_ Date filed: August 9, 2018

STATEMENT FOR
JUDGMENT

 

a
re SSS SS wee ee va UF

 

= {HEREBY CERTIFY THAT] HAVE
ADJUSTED THIS BILL OF COSTS. AT
LR $ SSO oO O

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount Awarded $539,993.21

Interest @ 9% from November 27, 2018 ommennes IV, 45 76
Subtotal (amount + interest) saree

Costs by. Statute $ 200.00

Service of Summons and Affidavits | $

Transcripts and Docketing 3

Motion Fee $ 45.00

Filing RJI $ 95.00

Sheriff's Fees on Execution $

Satisfaction Piece $

Taxing Costs $

Fee for Index Number $ 210.00 |

l.of 5
Case 19-03671 Document 1-4 Filed in TXSB on 11/12/19 Page 4 of 9

 

 

(FILED: NEW YORK COUNTY CLERK 04/22/2019 11:18 AM INDEX NO. 653963/2018 ©
NYSCEF DOC. NO. 35 ; RECEIVED NYSCEF: 04/22/2019
Subtotal (costs & disbursements) $550.00.
&
Total__ | ovmmmmee 659,162.1]

Costs Taxed at $ 550.00
Clerk

 

2 of 5
(FILED NEW VSR Can Document 1-4 Sey in TXSB_on aa” Page 5 of 9
FILED: NEW YORK COUNTY CLERK 04/22/2019 11:18 AM INDEX NO. 653963/2018

NYSCEF DOC. NO. 35 RECEIVED NYSCEF: 04/22/2019

STATE OF NEW YORK COUNTY OF NEW YORK J ss:.: ATTORNEY’S AFFIRMATION

The undersigned, attorney at law of the State of New York, Holly S. Falkowitz, Esq., attorney of record
for the Plaintiff herein, states that the disbursements above specified, are correct and true and have been
or will necessarily be made or incurred herein and are reasonable in amount; that the time for the -

defendants to appear or answer herein has expired and that the said defendants have not appeared or

FILED

Holly S. Falkowitz, Esq. APR z 2 2019

answered herein. The undersigned affirms this statement to be true under the penalties of perj

Dated: April 10, 2019 . _ S/Holly S. Falkowitz, Esq.

JUDGMENT entered against defendants pursuant to the order of the Honorable Gerald LeeeyiAtS, cay S OFF CE
dated April 2, 2019. NEW YORK

NOW, ON MOTION OF HOLLY S. FALKOWITZ, ESQ, attorney for Plaintiff, it is ADJUDGED that

Plaintiff, COLONIAL FUNDING NETWORK, INC. as servicing provider for YELLOW STONE

CAPITAL and TRUST CAPITAL FUNDING, located at 120 West 45" Street ~ 4" Floor, New York,

New York 10036, has judgment and does recover from Defendants, SAMMYS GRILL, LLC D/B/A

STADIA BAR AND GRILL, principally located at 22762 Westheimer PKY #400, Katy, TX 77450,

STADIA BAR & GRILL LICENSING CO, LLC d/b/a STADIA SPORTS GRILL, principally located at

22762 Westheimer PK Y #400, Katy, TX 77450, SAMMY’S GRILL LLC 2 D/B/A SAMMY'S SPORTS

GRILL 2, principally located at 95550 Spring Green Blvd, ste 400, Katy, TX 77494, SAMMY’S GRILL

LLC 3 D/B/A SAMMY’S SPORTS GRILL 3, principally located at 7035 W. Grand Parkway #99,

Richmond, TX 77406, SAMMY’S GRILL LLC 4 D/B/A SAMMY’S SPORTS GRILL 4, principally

located at 1027 Sawdust Road, Spring, TX 77380, SAMMY’S GRILL LLC 5 D/B/A SAMMY’S

SPORTS GRILL 5, principally located at 3555 Rayford Road, Suite 100, Serine TX 7738 era

SAMUEL VELA A/K/A SAMMY VELA, residing at 9903 “4 2 zee TX ee aly sar

of $539,993.21 the amount awarded, with interest in the amount of ammnan, in addition to an QQ in

3 of 5
1-4 Filed in TXSB on 11/12/19 Page 6 of 9
. (FILED: NEW YORK “COUNTY CLERK 04/22/2019 11:18 AM INDEX NO. 653963/2018

NYSCEF DOC. NO. 35 RECEIVED NYSCEF: 04/22/2019

S59 982,97

costs and disbursements, as taxed by the clerk amounting in all to the sum 0 loan, and that A

Plaintiff have execution therefore. “ , ,
YuklnbFinla Clerk
: ‘ oO

WLED

 

4 of 5
_ - iled i Bon 11/12/19 Page 7 of 9
(FILED: NEW YORE COUNTY CLERK 64/22/2019 11:18 AM INDEX NO. 653963/2018

NYSCEF. DOC. NO. 35 RECEIVED NYSCEF: 04/22/2019

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK Index No.: 653963/2018

 

x Date filed: August 9, 2018
COLONIAL FUNDING NETWORK, INC. as servicing

provider for YELLOW STONE CAPITAL and
TRUST CAPITAL FUNDING, Plaintiff’s Place of Business:

Plaintiff, 120 West 45" Street — 4th Floor
New York, New York 10036 ,

- against-

SAMMYS GRILL, LLC d/b/a STADIA BAR and GRILL,
STADIA BAR & GRILL LICENSING CO, LLC d/b/a
STADIA SPORTS GRILL,
SAMMY’S GRILL LLC 2 d/b/a
SAMMY’S SPORTS GRILL 2,
SAMMY’S GRILL LLC 3 d/b/a
SAMMY’S SPORTS GRILL 3,
SAMMY’S GRILL LLC 4 d/b/a
SAMMY’S SPORTS GRILL 4,
SAMMY’S GRILL LLC 5 d/b/a
SAMMY’S SPORTS GRILL 5, and
SAMUEL VELA (a/k/a SAMMY VELA)
Defendant.

 

 

JUDGMENT

 

Holly S, Falkowitz, Esq.
Attorney for Plaintiff,
Colonial Funding Network, Inc.
120 West 45" Street — 4" Floor
New York, New York 10036
Tel: (212) 354-1400

ED
APR oo ”
AT < 2019
NY, 00 hcl B hy

5 of 5
Case 19-03671 Document 1-4 Filed in TXSB on 11/12/19 Page 8 of 9

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK Index No.: 653963/2018
oe x
COLONIAL FUNDING NETWORK, INC. as servicing Date filed: August 9, 2018
provider for YELLOW STONE CAPITAL and . ;
TRUST CAPITAL FUNDING, Plaintiff's Place of Business:
, 120 West 45" Street, 4" Floor
Plaintiff, New York, New York 10036
- against- Plaintiff designates New York
County as the place of trial.
SAMMYS GRILL, LLC d/b/a STADIA BAR and GRILL, Venue is based upon Plaintiff's
STADIA BAR & GRILL LICENSING CO, LLC d/b/a place of business and pursuant to
STADIA SPORTS GRILL, Agreement.

SAMMY’S GRILL LLC 2 d/b/a
SAMMY’S SPORTS GRILL 2,
SAMMY’S GRILL LLC 3 d/b/a
SAMMY’S SPORTS GRILL 3,
SAMMY’S GRILL LLC 4 d/b/a
SAMMY’S SPORTS GRILL 4,
SAMMY’S GRILL LLC 5 d/b/a
SAMMY’S SPORTS GRILL 5, and
SAMUEL VELA (a/k/a SAMMY VELA)
Defendant.
-- -- x

 

 

 

NOTICE OF ENTRY

 

Holly S. Falkowitz, Esq.
Attorney for Plaintiff,
Colonial Funding Network, Inc.
120 West 45" Street, 4" Floor
New York, New York 10036
Tel: (212) 354-1400
Fax: (800) 581-3615
Case 19-03671 Document 1-4 Filed in TXSB on 11/12/19 Page 9 of 9

AFFIDAVIT OF SERVICE

COMMONWEALTH OF VIRGINIA)
) SS.:
COUNTY OF ARLINGTON )
I, Matthew Acosta, being duly sworn, deposes and says:

I am not a party to the action, am over 18 years of age and reside in Arlington County.

On April 22 2019, I served the within NOTICE OF ENTRY by depositing true copies
thereof enclosed in a post-paid wrapper, in an official depository under the exclusive care and
custody of the U.S. Postal Service within the Commonwealth of Virginia, addressed to each of
the Defendants.

Sammys Grill, LLC d/b/a Stadia Bar & Grill Licensing CO, LLC d/b/a
Stadia Bar and Grill STADIA SPORTS GRILL
22762 Westheimer PKY #400 22762 Westheimer PK Y #400
Katy, TX 77450 Katy, TX 77450

Sammy’s Grill LLC 2 Sammy’s Grill LLC 3
Sammy’s Sports Grill 2 Sammy’s Sports Grill 3

9550 Spring Green Blvd , ste 400 7035 W. Grand Parkway #99

Katy, TX 77494 Richmond, TX 77406
Sammy’s Grill LLC 4 Sammy’s Grill LLC 5
Sammy’s Sports Grill 4 Sammy’s Sports Grill 5

1027 Sawdust Road 3555 Rayford Road, Suite 100
Spring, TX 77380 Spring, TX 77380

Samuel Vela a/k/a
Sammy Vela

9903 Cinco Ridge Drive
Katy, TX 77494

Sworn to before me

. aod .
This 22° day of April 2019 7d

 

4 f 1 \
Matthew Acosta

Paralegal

Strategic Funding Source, Inc.
2500 Wilson Boulevard
Arlington, VA 22201

Tel: (212) 354-1400

~—Cetober 31, 2020 Fax: (800) 581-3615

"etree

 

     
